Citation Nr: 0513767	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for bilateral 
hearing loss and assigned an initial zero percent rating, 
effective August 27, 2001.  In March 2004, the veteran and 
his friend testified before the undersigned Veterans Law 
Judge at the RO.  In August 2004, the Board remanded the 
matter for additional evidentiary development.  

It is noted that the issues originally on appeal included 
entitlement to service connection for exposure to asbestos 
and ionizing radiation, entitlement to an initial rating in 
excess of 10 percent for bilateral tinnitus, and entitlement 
to an effective date earlier than August 27, 2001, for the 
award of service connection for bilateral tinnitus and 
hearing loss.  In a September 2003 statement, however, the 
veteran withdrew his appeal of these issues.  Accordingly, 
the Board finds that such matters are no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2004).



FINDING OF FACT

Since the effective date of the award of service connection, 
repeated audiological evaluations have shown that the veteran 
has, at worst, Level I hearing in the right ear and level III 
hearing in the left ear.  





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2001 and September 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran that VA would assist him in 
obtaining any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded two VA 
medical examinations in connection with this claim.  The 
examination reports provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



I.  Factual Background

The veteran's service medical records show that at his 
October 1982 service enlistment medical examination, 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
0
0
5
5

At his August 1985 October 1982 service discharge medical 
examination, audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
15
15
10
20
35

In August 2001, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including bilateral hearing loss.  

In support of his claim, the veteran was afforded a VA 
medical examination in March 2002, at which he reported that 
he had developed decreased hearing acuity during service 
secondary to acoustic trauma.  He indicated that he had 
difficulty understanding speech in noisy environments.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
65
LEFT
5
20
55
65
60

Average puretone thresholds, in decibels, were 48 in the 
right ear and 53 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent correct, 
bilaterally.  The diagnoses included high frequency 
sensorineural hearing loss secondary to acoustic trauma in 
service.  

In a March 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
zero percent rating, effective August 27, 2001.  The veteran 
duly appealed the RO's decision, arguing that he was entitled 
to an 80 percent rating for bilateral hearing loss.  He 
indicated that because he did not have hearing aids, he was 
not able to hear at an amplified level, as he did during the 
VA audiometric examination.  

In support of his appeal, the veteran submitted an August 
2002 private audiometric examination report showing average 
puretone thresholds, in decibels, of 36 in the right ear and 
43 in the left ear.  Speech recognition ability was of 96 
percent on the right and 80 percent on the left.  

In a September 2002 statement, the veteran's mother indicated 
that the veteran had hearing loss and that many times he did 
not acknowledge her when she spoke to him.  

In a September 2002 statement, the veteran's former domestic 
partner indicated that without amplification, the veteran 
could not hear well at all.  

VA clinical records show that in October 2003, the veteran 
was seen for a hearing evaluation and to discuss possible 
options for new hearing aids.  It was noted that he had 
moderate to severe sensorineural hearing loss in the right 
ear, and mild to severe sensorineural hearing loss in the 
left ear.  It was noted that the reliability of the 
audiometric test results were considered only fair due to 
poor SRT/PTA agreement, 10 to 15 decibel increases in pure-
tone response from only one year prior, and better 
conversational speech ability than the current pure-tone 
hearing loss would suggest.  As a result, the examiner 
indicated that the audiometric data should not to be used for 
rating purposes.  Subsequent clinical records show that in 
February 2004, the veteran was issued bilateral hearing aids 
and reported an improvement in his ability to hear 
conversations.  

In March 2004, the veteran and his former domestic partner 
testified at a Board hearing at the RO.  The veteran 
testified about the severity of his hearing loss and 
indicated that he felt that it presented a serious barrier to 
his success in employment.  The veteran claimed that he had 
"basically" been let go from his job as a roofer due to his 
hearing loss.  He explained that his boss told him to do 
something and "it didn't get done [because] I never really 
heard him tell me that."  The veteran indicated that he was 
either let go as a result of that incident or due to another 
"misunderstanding."  Since that time, he indicated that he 
had worked part time, but claimed nobody wanted to hire him 
due to his hearing loss.  The veteran testified that he had 
recently acquired hearing aids which had aided his social 
life tremendously, but did not help him with his employment.  
The veteran's former domestic partner testified that the 
veteran's hearing loss had negatively impacted their 
relationship.  

In September 2004, the veteran again underwent VA medical 
examination at which he reported decreased hearing acuity 
during and since his active service.  The examiner noted that 
she had reviewed the veteran's claims folder in conjunction 
with her examination of the veteran.  

Audiological evaluation showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
65
70
LEFT
10
20
60
65
70

Average puretone thresholds, in decibels, were 53 in the 
right ear and 54 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent, bilaterally.  The 
diagnoses included high frequency sensorineural hearing loss 
with good word recognition.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2004).  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted.  

As set forth above, the March 2002 and September 2004 VA 
audiometric evaluations showed that the veteran had an 
average pure tone threshold of 48 and 53 decibels in the 
right ear, respectively, with speech discrimination of 96 and 
94 percent correct, respectively.  He had an average pure 
tone threshold of 53 and 54 decibels in the left ear, 
respectively, with speech discrimination of 96 and 94 percent 
correct, respectively.  The only possible interpretation of 
these examination results is that the veteran's hearing loss 
is at level I in both ears, which equates to a zero percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Although it is unclear whether the August 2002 private 
audiogram report submitted by the veteran was prepared by a 
state-licensed audiologist using controlled Maryland CNC 
speech discrimination test and a puretone audiometry, the 
Board has nonetheless considered it.  That evaluation showed 
that the veteran had an average pure tone threshold of 36 
decibels in the right ear, with speech discrimination of 96 
percent correct.  He had an average pure tone threshold of 43 
in the left ear, with speech discrimination of 80 percent 
correct, respectively.  The only possible interpretation of 
this examination is that the veteran's hearing loss is at 
level I in the right ear and level III in the left ear, which 
equates to a zero percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

While the Board has carefully reviewed the veteran's claims 
folder, there is no other probative evidence of record 
showing that the veteran's hearing loss disability is more 
severe for compensation purposes than demonstrated on the 
March 2002, August 2002, and September 2004 audiograms.  
Therefore, a compensable rating is not warranted under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological tests 
discussed above, the veteran does not exhibit puretone 
thresholds of 55 or greater in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, nor 
did he have puretone thresholds of 30 decibels or less at 
frequencies of 1,000 Hertz and below, and 70 decibels or more 
at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2004).  Thus, a 
compensable rating for bilateral hearing loss is not 
warranted under 38 C.F.R. § 4.86(b).  

In reaching this decision, the Board has considered the 
contentions of the veteran, as well as his family and 
friends, regarding the severity of his hearing loss and the 
fact that he wears hearing aids.  The Board finds that such 
statements are of less probative value than the objective 
results shown during audiometric testing for VA compensation 
purposes and do not provide sufficient evidence on which to 
award a higher rating for bilateral hearing loss.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  While the veteran 
testified to the effect that his hearing loss disability 
impacted his employment, there is no objective evidence of 
record showing that the regular schedular criteria are 
inadequate to evaluate his disability.  Absent any objective 
evidence that his hearing disability is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


